GARRARD, Judge,
dissenting.
Children determined to be Children in Need of Services (CHINS) are often placed in foster care. See, IC 31-34-20-1. The question presented by this appeal is whether someone who has served as such a foster parent thereby acquires standing to seek continuing visitation rights with such children after the period of foster care has ended. I am not persuaded that they should. I, therefore, dissent.
Initially, I acknowledge the belief that many foster parents become quite attached to their wards and may wish to maintain contact after the period of foster care. I also acknowledge that our decisions in this area have spoken of establishing simply “a custodial and parental relationship.”
Nevertheless, I find the facts of those cases revealing. Apart from grandparent visitation issues, which are a distinct category now governed by statute, our decisions finding standing have uniformly involved a *932stepparent with whom the child was living together with a natural parent until the death or divorce of the natural parent. Francis v. Francis, 654 N.E.2d 4 (Ind.Ct. App.1995) trans. denied (mother’s husband believed he was father until blood test during dissolution established otherwise); Caban v. Healey, 684 N.E.2d 540 (Ind.Ct.App.1994) trans. denied (husband died leaving stepmother); In re Custody of Banning, 541 N.E.2d 283 (Ind.Ct.App.1989) (father died leaving stepmother); Collins v. Gilbreath, 403 N.E.2d 921 (Ind.Ct.App.1980) (mother died leaving stepfather). On the other hand, standing to seek visitation was denied to a great aunt and uncle, Tinsley v. Plummer, 519 N.E.2d 752 (Ind.Ct.App.1988), and to the boyfriend of the mother. In re the Matter of E.M., 654 N.E.2d 890 (Ind.Ct.App.1995).
We frequently see or read of cases where a child has had a series of foster parents. We presume that at the outset of their service these good people are fully aware that the care and nurturing they furnish may be temporary in nature. Furthermore, many of the children involved may eventually be placed for adoption. Certainly there are instances where all the parties involved wish to maintain a relationship with someone who has served as a foster parent. The law does not prevent this. Yet when we reach the issue of standing to litigate the right to maintain a relationship, we may safely posit that such is not the ease.
I also recognize that in the final analysis the court must still determine what is in the best interests of the child. Even so, I am not persuaded that the present custodians of a child (whatever their legal status to the child) should be subject to the turmoil and expense of defending such actions brought by those who have served as foster parents. I therefore dissent. I would affirm the trial court.